Citation Nr: 1640267	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, as secondary to service-connected non-Hodgkin's lymphoma.

2.  Whether the RO properly discontinued the 100 percent rating for squamous cell carcinoma of the supraglottic larynx, and assigned a 10 percent rating for residuals of squamous cell carcinoma of the supraglottic larynx, effective April 1, 2013.
 
3.  Entitlement to a rating in excess of 20 percent for residuals of small bowel resection associated with non-Hodgkin's lymphoma, pursuant to 38 C.F.R. § 3.321(b).
 
4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to residuals of small bowel resection associated with non-Hodgkin's lymphoma, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

(The issue of entitlement to attorney fees from past-due benefits is the subject of a separate appellate decision being issued simultaneously.)
REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from January 2008, August 2013, and April 2015 rating decisions.

In January 2008, the RO denied the Veteran's claims for service connection for depression, as secondary to service-connected non-Hodgkin's lymphoma, and for a rating in excess of 20 percent for residuals of small bowel resection.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In July 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In July 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In July 2011, the Board denied a rating in excess of 20 percent for residuals of small bowel resection associated with non-Hodgkin's lymphoma.  The Veteran appealed that portion of the July 2011 Board decision denying an increased rating for residuals of small bowel resection associated with non-Hodgkin's lymphoma to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating that portion of the Board's decision denying an increased rating, and remanding the matter to the Board for further proceedings consistent with the joint motion. 

Also in July 2011, the Board remanded the Veteran's claim of service connection for an acquired psychiatric disorder to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further action.  After accomplishing some of the requested action, the AMC returned this matter to the Board for further appellate consideration.

In June 2012, the Board expanded the appeal to include the matter of entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected residuals of small bowel resection associated with non-Hodgkin's lymphoma (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded to the RO for further development that claim, along with the claims for service connection for an acquired psychiatric disorder and for an increased rating for residuals of small bowel resection associated with non-Hodgkin's lymphoma., After accomplishing the requested actions, the RO denied the TDIU claim, and continued to deny the remaining claims (as reflected in November 2014 supplemental SOCs (SSOC)), and returned these matters to the Board for further appellate consideration.

In August 2013, the RO granted service connection for squamous cell carcinoma of the supraglottic larynx and assigned an initial 100 percent disability rating, from September 7, 2012 through March 31, 2013, and an initial noncompensable disability rating, from April 1, 2013.  The Veteran's representative expressed disagreement with the August 2013 decision, but the RO informed the Veteran and his representative that the August 2013 decision was only provisional.  The RO subsequently finalized the issue considered in the August 2013 decision by way of an April 2015 rating decision.  In that decision, the RO assigned an initial 10 percent disability rating for residuals of squamous cell carcinoma of the supraglottic larynx, from April 1, 2013.  The Veteran filed an NOD later in April 2015.  An SOC was issued in November 2015, and the Veteran filed a substantive appeal (via a statement which the RO accepted in lieu of VA Form 9, Appeal to Board of Veterans' Appeals) in December 2015.

The Board notes that, while the RO originally characterized the psychiatric claim as one for service connection only for depression, the record reflects other psychiatric diagnoses.  Given that, and because the RO has actually considered the various other diagnoses in adjudicating the claim, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has expanded this claim as reflected on the title page.

Also, as it appears that the Veteran may have taken issue with the fact of, and timing, of the discontinuance of the 100 percent rating for squamous cell carcinoma of the supraglottic larynx, effective April 1, 2013, to give him every consideration in connection with the claim for higher rating for squamous cell carcinoma of the supraglottic larynx, the Board has expanded this issue, accordingly..

As for the matter of representation, the Board notes that, while the Veteran previously was represented by Disabled American Veterans, in January 2012, the Veteran granted a power-of-attorney in favor of private attorney Robert V. Chisholm with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board has recognized the change in representation.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file that contains pertinent evidence and documents.  All evidence has been reviewed.  

The Board's decision on the matter of whether the RO properly discontinued the 100 percent rating for squamous cell carcinoma of the supraglottic larynx is set forth below.  The claims for service connection for an acquired psychiatric disorder, for a higher rating for residuals of squamous cell carcinoma of the supraglottic larynx from April 1, 2013, for a higher rating for residuals of small bowel resection associated with non-Hodgkin's lymphoma, and for a TDIU due to residuals of small bowel resection associated with non-Hodgkin's lymphoma are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Following a September 18, 2012 surgical excision of squamous cell carcinoma of the epiglottis, the Veteran did not undergo any further treatment for his squamous cell carcinoma.

3.  In August 2013, the RO granted service connection for squamous cell carcinoma of the supraglottic larynx and assigned a 100 percent rating, from September 7, 2012 through March 31, 2013, the RO discontinued the 100 percent rating effective April 1, 2013.

4.  A September 2013 VA examination confirmed that treatment for the Veteran's squamous cell carcinoma of the supraglottic larynx ended on September 18, 2012 and that there was no recurrence of the cancer.


CONCLUSION OF LAW

The RO's discontinuance of the 100 percent rating for squamous cell carcinoma of the supraglottic larynx, from April 1, 2013, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.97, Diagnostic Code (DC) 6819 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In connection with the matter decided herein, the Veteran has been notified of the reasons for the discontinuance of the 100 percent rating for squamous cell carcinoma of the supraglottic larynx, and he has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, this aspect of the claim for higher rating essentially lacks legal merit.  As the law, and not the facts, is dispositive of this aspect of his claim, the duties to notify and assist imposed by the VCAA are not applicable in this instance.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II. Analysis

As explained above, adjudication of the Veteran's appeal for a higher rating for squamous cell carcinoma of the supraglottic larynx essentially involves two questions: first, whether the discontinuance of the 100 percent rating was proper; and, if so, whether the 10 percent rating assigned for the residuals of squamous cell carcinoma of the supraglottic larynx was proper.  The propriety of the 10 percent rating for the residuals of squamous cell carcinoma of the supraglottic larynx is addressed in the remand below.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

With respect to whether the discontinuance of the 100 percent rating for squamous cell carcinoma of the supraglottic larynx was proper, the 100 percent rating was assigned under DC 6819, for malignant neoplasms of the respiratory system, exclusive of skin growths.  The note following this diagnostic code indicates that, a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals. 38 C.F.R. § 4.97, DC 6819.

VA treatment records dated from June 2012 to October 2015 and the report of a September 2013 VA examination indicate that the Veteran presented for treatment in June 2012 for a unilateral sore throat and a tickle in his throat.  Examination revealed an exophytic lesion on the laryngeal surface of his epiglottis, several millimeters above the petiole of the epiglottis.  A biopsy was performed in July 2012 and the Veteran was diagnosed as having invasive squamous cell carcinoma of the supraglottic larynx.  He underwent a microsuspension laryngoscopy with CO2 laser excision of the epiglottic mass on September 18, 2012.  He did not undergo any further surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures for treatment of squamous cell carcinoma of the supraglottic larynx.  He has experienced residuals of the squamous cell carcinoma (including throat discomfort and tightness, dysphagia, and reflux), but there has been recurrence of active cancer.

In sum, the Veteran has not asserted, and the evidence does not show, that he received any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures for treatment of his service-connected squamous cell carcinoma of the supraglottic larynx after the September 2012 surgery.  The mandatory September 2013 VA examination revealed no malignancy or active cancer.  Thus, effective April 1, 2013, the RO appropriately discontinued the 100 percent rating, and rated the Veteran on the basis of the residuals of squamous cell carcinoma of the supraglottic larynx, as directed by 38 C.F.R. § 4.97, DC 6819.  [Parenthetically, the Board notes that regulatory provisions normally applicable to reductions from 100 percent, and for rating reductions in general, are not applicable where, as here, the reduction is mandated by expiration of a time period set forth in the rating schedule and the rating assigned constitutes a staged initial rating.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).]

The legal authority governing the assignment of a 100 percent rating under DC 6819 is clear and specific, and the Board is bound by such authority.  As, in this case, the Veteran did not receive any treatment for active squamous cell carcinoma of the supraglottic larynx following the September 2012 surgery and he was afforded a mandatory VA examination in September 2013 to assess and properly rate the residuals of the cancer, the RO properly discontinued the 100 percent rating, effectifve April 1, 2013.  Under these circumstances, this aspect of the appeal must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

As the RO properly discontinued the 100 percent rating for squamous cell carcinoma of the supraglottic larynx, effective April 1, 2013, this aspect of the appeal is denied.



REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining matters on appeal is warranted.  Specifically, the record reflects that a new VA examination is necessary for the service-connected squamous cell carcinoma of the supraglottic larynx and that there are potentially pertinent records outstanding.

Pursuant to the provisions of DC 6819, a mandatory VA examination was conducted in September 2013 to obtain information as to the nature and severity of any residuals of the Veteran's service-connected squamous cell carcinoma of the supraglottic larynx.  The examiner utilized the "Sinusitis, Rhinitis and other Conditions of the Nose, Throat, Larynx, and Pharynx Disability Benefits Questionnaire."  The Veteran reported during the examination that he experienced throat tightness, difficulty swallowing/dysphagia, and acid reflux.  The RO appears to have subsequently rated the Veteran's residuals of squamous cell carcinoma according to the criteria for rating hiatal hernia under 38 C.F.R. § 4.114, DC 7346 (2015).  The RO also noted that the Veteran experienced mild esophageal stricture.  Ratings for stricture of the esophagus are provided under 38 C.F.R. § 4.114, DC 7203 (2015).  Although the September 2013 VA examination report made brief reference to symptoms that are the basis of the 10 percent rating currently assigned for the Veteran's squamous cell carcinoma, the examination report was not tailored to specifically elicit the information needed to properly rate the Veteran's residuals under DCs 7203 and 7346.  

Moreover, a VA nursing telephone encounter note and addendum, both dated in August 2015, indicate that the Veteran was experiencing acid reflux which woke him up at night and that he was requesting medication.  A VA medical professional suggested that omeprazole be prescribed for the Veteran's reflux.  The initiation of medication use for the reflux suggests potential worsening of the Veteran's squamous cell carcinoma residuals.

Given the noted deficiencies with respect to the September 2013 examination, and the evidence suggesting potential worsening of the Veteran's residuals of squamous cell carcinoma of the supraglottic larynx since that examination, the Board finds that a new examination to obtain more contemporaneous medical findings-based on full consideration of the Veteran's documented medical history and assertions-is needed to assess the severity of the service-connected squamous cell carcinoma.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his higher rating claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the file all outstanding, pertinent records.

A March 2008 VA psychiatry note indicates that the Veteran was reportedly applying for Social Security Administration (SSA) disability benefits (SSDI) for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the Veteran's SSA claim have not yet been obtained and may be relevant to all matters on appeal.  As such, a remand is necessary to allow for the AOJ to undertake appropriate action to obtain any outstanding SSA records.

Additionally, the claims file contains VA treatment records from the Butler Vista electronic records system dated up to November 2015 and from the VA Pittsburgh Healthcare System dated to October 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified locations (and any other identified facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, a July 2014 VA psychiatric examination report indicates that the Veteran received relevant psychiatric treatment at "Heritage Valley" in Beaver, Pennsylvania in April 2012.  A review of the claims file indicates that the Veteran's complete treatment records from this facility have neither been requested nor obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining matters on appeal.  The AOJ's adjudication of each higher rating claim should include specific consideration of whether staged rating-assignment of different ratings for distinct periods of time pursuant to the facts found-is appropriate, as well as whether referral of the claim for extra-schedular consideration is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Butler Vista electronic records system (dated since November 2015) and from the VA Pittsburgh Healthcare System (dated since October 2015).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Obtain from SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s). Follow the procedures set forth in 38 C.F.R. § 3.159(c)  with regard to requesting records from Federal facilities. All records and/or responses received should be associated with the file.

3.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  Particularly request authorization to obtain complete treatment records for a gastrointestinal disability, a psychiatric disability, and residuals of squamous cell carcinoma of the supraglottic larynx from "Heritage Valley" in Beaver, Pennsylvania, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).
 
4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his service-connected squamous cell carcinoma of the supraglottic larynx.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify and comment upon the extent, frequency and/or severity (as appropriate) of all symptoms and manifestations of the Veteran's service-connected squamous cell carcinoma of the supraglottic larynx, to include any esophageal stricture, epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, weight loss, hematemesis, melena, anemia, or pain (to include any substernal, arm, or shoulder pain).

The examiner should also indicate the extent to which any symptoms associated with the squamous cell carcinoma of the supraglottic larynx cause impairment of the Veteran's health (e.g., considerable or severe impairment of health).  The Veteran's lay assertions in this regard should be recorded and considered.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining matters on appeal 
in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), as appropriate).  Adjudication of each higher rating claim should include consideration of whether staged rating is warranted.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


